YEAR 2000 NON-QUALIFIED
STOCK OPTION PLAN
OF
SUNRISE MEDICAL INC.

 

     SUNRISE MEDICAL INC., a corporation organized under the laws of the State
of Delaware, hereby adopts this Year 2000 Non-Qualified Stock Option Plan of
Sunrise Medical Inc. by the action of its Board of Directors as of February 28,
2000, without stockholder approval.

The purposes of this Plan are as follows:

     (1)  To further the growth, development and financial success of the
Company by providing additional incentives to its Associates, Consultants and
Non-Associate Directors by assisting them to become owners of the Company's
Common Stock and thus to benefit directly from its growth, development and
financial success.

     (2)  To enable the Company to obtain and retain the services of the type of
professional, technical and managerial Associates and Consultants considered
essential to the long-range success of the Company by providing and offering
them an opportunity to become owners of the Company's Common Stock under
non-qualified stock options.

ARTICLE I
DEFINITIONS

     Whenever the following terms are used in this Plan, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter and the singular
shall include the plural, where the context so indicates.

Section 1.1 - Administrator

     "Administrator" shall mean the entity that conducts the administration of
the Plan (including the grant of Options) as provided herein. With reference to
the administration of the Plan with respect to an Option granted or to be
granted to Non-Associate Directors, the term "Administrator" shall refer to the
Board. With reference to the administration of the Plan with respect to an
Option granted or to be granted to Associates or Consultants, the term
"Administrator" shall refer to the Committee, unless and to the extent (a) the
Board has assumed the authority for administration of all or any part of the
Plan as permitted in Section 6.2 or (b) the Committee has delegated the
authority for administration of all or part of the Plan as permitted by Section
6.5.

Section 1.2 - Associate

     "Associate" shall mean any Employee (as defined in accordance with the
regulations and revenue rulings then applicable under Section 3401(c) of the
Code) of the Company, or of any corporation which is then a Parent Corporation
or a Subsidiary, whether such Employee is so employed at the time this Plan is
adopted or becomes so employed subsequent to the adoption of this Plan.

Section 1.3 - Board

     "Board" shall mean the Board of Directors of the Company, as constituted
from time to time.

Section 1.4 - Committee

     "Committee" shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 6.1.

Section 1.5 - Company

     "Company" shall mean Sunrise Medical Inc. In addition, "Company" shall mean
any corporation assuming, or issuing new stock options in substitution for,
Options outstanding under the Plan.

Section 1.6 - Consultant

     "Consultant" shall mean any consultant or adviser if:

     (a)  the consultant or adviser renders bona fide services to the Company;

     (b)  the services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company's
securities; and

     (c)  the consultant or adviser is a natural person who has contracted
directly with the Company to render such services.

Section 1.7 - Director

     "Director" shall mean a member of the Board.

Section 1.8 - Exchange Act

     "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

Section 1.9 - Non-Associate Director

     "Non-Associate Director" shall mean a Director who is not an Associate.

Section 1.10 - Officer

     "Officer" shall mean an officer of the Company, as defined in Rule 16a-1(f)
under the Exchange Act, as such Rule may be amended in the future.

Section 1.11 - Option

     "Option" shall mean a non-qualified option to purchase Common Stock of the
Company, granted under the Plan. Options granted under the Plan are not intended
to qualify under Section 422 of the Internal Revenue Code of 1986, as amended.

Section 1.12 - Optionee

     "Optionee" shall mean an Associate, Consultant or a Non-Associate Director
to whom an Option is granted under the Plan.

Section 1.13 - Parent Corporation

     "Parent Corporation" shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

Section 1.14 - Plan

     "Plan" shall mean this Year 2000 Non-Qualified Stock Option Plan of Sunrise
Medical Inc., as amended and/or restated from time to time.

Section 1.15 - Rule 16b-3

     "Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act, as
such Rule may be amended from time to time.

Section 1.16 - Secretary

     "Secretary" shall mean the Secretary of the Company.

Section 1.17 - Subsidiary

     "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

Section 1.18 - Termination of Consultancy

     "Termination of Consultancy" shall mean the time when the engagement of
Optionee as a consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including without limitation, by resignation,
discharge, death or retirement; but excluding terminations where there is a
simultaneous commencement of employment with the Company or any Subsidiary. The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, including, but not
by way of limitation, the question of whether a Termination of Consultancy
resulted from a discharge for good cause, and all questions of whether
particular leaves of absence constitute Terminations of Consultancy.
Notwithstanding any other provision of this Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant's service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

Section 1.19 - Termination of Directorship

     "Termination of Directorship" shall mean the time when a Director ceases to
be a member of the Board for any reason, including, but not by way of
limitation, a termination by resignation, expiration of term, removal (with or
without cause), retirement or death. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship.

Section 1.20 - Termination of Employment

     "Termination of Employment" shall mean the time when the employee-employer
relationship between the Associate and the Company, a Parent Corporation or a
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability, or retirement, but excluding (i) terminations where there is a
simultaneous reemployment by the Company, a Parent Corporation or a Subsidiary,
(ii) at the discretion of the Administrator, terminations which result in a
temporary severance of the employee-employer relationship, and (iii) at the
discretion of the Administrator, terminations which are followed by the
simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former Associate. The Administrator, in its absolute
discretion, shall determine the effect of all other matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for good cause, and all questions of whether particular leaves of absence
constitute Terminations of Employment. Notwithstanding any other provision of
this Plan, the Company or any Subsidiary has an absolute and unrestricted right
to terminate an Associate's employment at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in
writing.

ARTICLE II
SHARES SUBJECT TO PLAN

Section 2.1 - Shares Subject to Plan

     The shares of stock subject to Options shall be shares of the Company's
$1.00 par value Common Stock. The aggregate number of such shares which may be
issued upon exercise of Options shall initially be Three Million (3,000,000)
shares, and, upon termination of the Company's Second Amended and Restated 1993
Stock Option Plan, as amended and/or restated from time to time (the "Restated
1993 Plan") the aggregate number of shares that may be issued upon exercise of
Options under this Plan shall be increased, on a share per share basis, by the
number of shares remaining available for option grant under the Restated 1993
Plan. The foregoing increase shall be implemented without consideration of the
1.5% of outstanding shares annual increase under the Restated 1993 Plan, thus
only giving consideration of the 4,000,000 aggregate share limitation under the
Restated 1993 Plan.

Section 2.2 - Unexercised Options; Retained or Surrendered Shares

     If any Option expires or is canceled without having been fully exercised,
the number of shares subject to such Option but as to which such Option was not
exercised prior to its expiration or cancellation may again be optioned
hereunder, subject to the overall limitation of Section 2.1. Shares of stock
which are received or retained by the Company upon the exercise of options
pursuant to Section 5.3(b) or Sections 5.3(c) and 5.4(d) may also again be
optioned hereunder, subject to the overall limitation of Section 2.1.

Section 2.3 - Changes in Company's Shares

     In the event that the outstanding shares of Common Stock of the Company are
hereafter changed into or exchanged for a different number or kind of shares or
other securities of the Company, or of another corporation, by reason of
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, stock dividend or combination of shares, appropriate adjustments shall
be made by the Administrator in the number and kind of shares for the purchase
of which Options may be granted, including adjustments of the limitations in
Section 2.1 on the maximum number and kind of shares which may be issued on
exercise of Options.

ARTICLE III
GRANTING OF OPTIONS

Section 3.1 - Eligibility

     Each Associate of the Company, any Parent or any Subsidiary, including,
without limitation, each Associate who is employed on a full-time basis in the
United States by the Company, any Parent or any Subsidiary and who is an "exempt
employee" as defined under the Fair Labor Standards Act of 1938, as amended,
shall be eligible to be granted Options under the Plan. In addition, each
Consultant and Non-Associate Director of the Company or of any corporation which
is then a Parent Corporation or a Subsidiary shall also be eligible to be
granted Options under the Plan.

Section 3.2 - Limitations on Grants to Officers and Directors

     Notwithstanding anything herein to the contrary, not more than 49% of all
Options actually granted during the earlier of (i) the first three years
following the adoption of this Plan or (ii) the term of this Plan, may be
granted to Officers and Directors. All Options granted in excess of this
limitation shall be null and void and of no force or effect.

Section 3.3 - No Qualification as Incentive Stock Options

     No Option shall qualify as an "incentive stock option" under Section 422 of
the Internal Revenue Code of 1986, as amended.

Section 3.4 - Granting of Options

> 

(a)  The Administrator shall from time to time, in its absolute discretion:



(1)  Select from among the Associates, Consultants and Non-associate Directors
(including those individuals to whom Options have been previously granted under
the Plan) such of them as in its opinion should be granted Options; and

(2)  Determine the number of shares to be subject to such Options; and

(3)  Determine the terms and conditions of such Options, consistent with the
Plan; and

(4)  Instruct the Secretary to issue such Options and may impose such conditions
on the grant of such Options as it deems appropriate.

ARTICLE IV
TERMS OF OPTIONS

Section 4.1 - Option Agreement

     Each Option shall be evidenced by a written Stock Option Agreement, which
shall be executed by the Optionee and an authorized Officer of the Company and
which shall contain such terms and conditions as the Administrator shall
determine, consistent with the Plan.

Section 4.2 - Option Price

     (a)  The price of the shares subject to an Option shall be the fair market
value of such shares on the date that such Option is granted; provided, however,
that the Administrator, in its sole discretion, has the authority to set the
price of the shares subject to an Option at a price per share that is less than
or greater than the fair market value of such shares on the date the Option is
granted.

     (b)  For purposes of the Plan, the fair market value of a share of the
Company's Common Stock as of a given date shall be: (i) the closing price of a
share of the Company's Common Stock on the principal exchange on which shares of
the Company's Common Stock are then trading, if any, on the trading day previous
to such date, or, if shares were not traded on the trading day previous to such
date, then on the next preceding trading day during which a sale occurred; or
(ii) if such Common Stock is not traded on an exchange but is quoted on NASDAQ
or a successor quotation system, (1) the last sales price (if the Company's
Common Stock is then listed as a National Market Issue under the NASD National
Market System) or (2) the mean between the closing representative bid and asked
prices (in all other cases) for the Company's Common Stock on the trading day
previous to such date as reported by NASDAQ or such successor quotation system;
or (iii) if such Common Stock is not publicly traded on an exchange and not
quoted on NASDAQ or a successor quotation system, the mean between the closing
bid and asked prices for the Company's Common Stock, on the trading day previous
to such date, as determined in good faith by the Administrator; or (iv) if the
Company's Common Stock is not publicly traded, the fair market value established
by the Administrator acting in good faith. For purposes of the intial grant of
options under the Plan on March 1, 2000, the fair market value of a share of the
Company's Common Stock on March 1, 2000, shall be the last sales price as
reported by NASDAQ on March 1, 2000.

Section 4.3 - Commencement of Exercisability

     (a)  Options shall become exercisable at such times and in such
installments (which may be cumulative) as the Administrator shall provide in the
terms of each individual Option; provided, however, that by a resolution adopted
after an Option is granted the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the time at which such Option
or any portion thereof may be exercised.

     (b)  Except as provided in the applicable Stock Option Agreement executed
hereunder, no portion of an Option which is unexercisable at Termination of
Employment, Termination of Consultancy or Termination of Directorship, as
applicable, shall thereafter become exercisable.

Section 4.4 - Expiration of Options

     (a)  No Option may be exercised to any extent by anyone after the
expiration of ten years from the date the Option was granted.

     (b)  Subject to the provisions of Section 4.4(a), the Administrator shall
provide, in the terms of each individual Option, when such Option expires and
becomes unexercisable.

     (c)  The Administrator may extend the term of any outstanding Option in
connection with any Termination of Employment, Termination of Consultancy or
Termination of Directorship of the Optionee, or amend any other term or
condition of such Option relating to such a termination.

Section 4.5 - Consideration

     In consideration of the granting of an Option, the Optionee shall agree, in
the written Stock Option Agreement, to remain in the employ (or, in the case of
a Non-Associate Director, as a Director) of the Company, a Parent Corporation or
a Subsidiary for a period of at least one year after the Option is granted.
Nothing in this Plan or in any Stock Option Agreement hereunder shall confer
upon any Optionee any right to continue in the employ or as a Director of the
Company, any Parent Corporation or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and its Parent Corporation and
Subsidiaries, which are hereby expressly reserved, to discharge (or, in the case
of a Non-Associate Director, to remove) any Optionee at any time for any reason
whatsoever, with or without cause.

Section 4.6 - Adjustments in Outstanding Options

     In the event that the outstanding shares of the stock subject to Options
are changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company or of any other corporation by reason
of merger, consolidation, recapitalization, reclassification, stock split-up,
stock dividend or combination of shares, the Administrator shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which all outstanding Options, or portions thereof then unexercised, shall be
exercisable, to the end that after such event the Optionee's proportionate
interest shall be maintained as before the occurrence of such event. Such
adjustment in an outstanding Option shall be made without change in the total
price applicable to the Option or the unexercised portion of the Option (except
for any change in the aggregate price resulting from rounding-off of share
quantities or prices) and with any necessary corresponding adjustment in Option
price per share. Any such adjustment made by the Administrator shall be final
and binding upon all Optionees, the Company and all other interested persons.

Section 4.7 - Merger, Consolidation, Acquisition, Liquidation or Dissolution

     Notwithstanding the provisions of Section 4.6, in its absolute discretion,
and on such terms and conditions as it deems appropriate, in the event of the
merger or consolidation of the Company with or into another corporation, the
acquisition by another corporation, person or group of persons of all or
substantially all of the Company's assets or 40% or more of the Company's then
outstanding voting stock, or the liquidation or dissolution of the Company or
any other transaction deemed by the Board to involve a change in control of the
Company (a "Corporate Transaction"), the Administrator may, but is not obligated
to, provide by the terms of any Option or by that a resolution adopted prior to
the occurrence of such Corporate Transaction that (i) upon such Corporate
Transaction, such Option shall be exercisable as to all shares covered thereby,
notwithstanding anything to the contrary in Section 4.3 and/or any installment
provisions of such Option, (ii) or such Option cannot be exercised and is
terminated after the Corporate Transaction, and if the Administrator so
provides, it must on such terms and conditions as it deems appropriate, also
provide that for some period of time prior to such Corporate Transaction that
such Option shall be exercisable as to all shares covered thereby,
notwithstanding anything to the contrary in Section 4.3 and/or any installment
provisions of such Option.

ARTICLE V
EXERCISE OF OPTIONS

Section 5.1 - Person Eligible to Exercise

     During the lifetime of the Optionee, only the Optionee, or any permitted
transferee pursuant to Section 7.1 hereof, may exercise an Option (or any
portion thereof) granted to the Optionee. After the death of the Optionee, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Stock Option Agreement,
be exercised by his personal representative or by any person empowered to do so
under the deceased Optionee's will or under the then applicable laws of descent
and distribution.

Section 5.2 - Partial Exercise

     At any time and from time to time prior to the time when any exercisable
Option or exercisable portion thereof becomes unexercisable under the Plan or
the applicable Stock Option Agreement, such Option or portion thereof may be
exercised in whole or in part; provided, however, that the Company shall not be
required to issue fractional shares and the Administrator may, by the terms of
the Option, require any partial exercise to be with respect to a specified
minimum number of shares.

Section 5.3 - Manner of Exercise

     An exercisable Option, or any exercisable portion thereof, may be exercised
solely by delivery to the Secretary or his office of all of the following prior
to the time when such Option or such portion becomes unexercisable under the
Plan or the applicable Stock Option Agreement:

> (a)  Notice in writing signed by the Optionee or other person then entitled to
> exercise such Option or portion, stating that such Option or portion is
> exercised, such notice complying with all applicable rules established by the
> Administrator; and
> 
> (b)  (1) Full payment (in cash or by check) for the shares with respect to
> which such Option or portion is thereby exercised; or
> 
> > (2)  With the consent of the Administrator, (A) shares of the Company's
> > Common Stock owned for at least six months by the Optionee, duly endorsed
> > for transfer to the Company or (B) shares of the Company's Common Stock
> > issuable to the Optionee upon exercise of the Option, in either case, with a
> > fair market value (as determined under Section 4.2(b)), on the date of
> > option exercise equal to the aggregate Option price of the shares with
> > respect to which such Option or portion is thereby exercised; or
> > 
> > (3)  With the consent of the Administrator, allow payment, in whole or in
> > part, through the delivery of a notice that the Optionee has placed a market
> > sell order with a broker with respect to the shares of Common Stock then
> > issuable upon exercise of the Option, and that the broker has been directed
> > to pay a sufficient portion of the net proceeds of the sale to the Company
> > in satisfaction of the Option exercise price, provided that payment of such
> > proceeds is then made to the Company upon settlement of such sale;
> > 
> > (4)  With the consent of the Administrator, any combination of the
> > consideration provided in the foregoing subsections (1), (2) and (3); and
> 
> (c)  The payment to the Company (or other employer corporation) of all amounts
> which it is required to withhold under federal, state or local law in
> connection with the exercise of the Option, which in the discretion of the
> Administrator, may be in the form of consideration used by the Optionee to pay
> for such shares pursuant to Section 5.3(b); and
> 
> (d)  Such representations and documents as the Administrator, in its absolute
> discretion, deems necessary or advisable to effect compliance with all
> applicable provisions of the Securities Act and any other federal or state
> securities laws or regulations. The Administrator may, in its absolute
> discretion, also take whatever additional actions it deems appropriate to
> effect such compliance including, without limitation, placing legends on share
> certificates and issuing stop-transfer orders to transfer agents and
> registrars; and
> 
> (e)  In the event that the Option or portion thereof shall be exercised
> pursuant to Section 5.1 by any person or persons other than the Optionee,
> appropriate proof of the right of such person or persons to exercise the
> Option or portion thereof.

Section 5.4 - Conditions to Issuance of Stock Certificates

     The shares of the Company's Common Stock issuable and deliverable upon the
exercise of an Option, or any portion thereof, may be either previously
authorized but unissued shares or issued shares which have then been reacquired
by the Company. The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock purchased upon the exercise of
any Option or portion thereof prior to fulfillment of all of the following
conditions:

> (a)  The admission of such shares to listing on all stock exchanges on which
> such series or class of stock is then listed; and
> 
> (b)  The completion of any registration or other qualification of such shares
> under any state or federal law or under the rulings or regulations of the
> Securities and Exchange Commission or any other governmental regulatory body,
> which the Administrator shall, in its absolute discretion, deem necessary or
> advisable; and
> 
> (c)  The obtaining of any approval or other clearance from any state or
> federal governmental agency which the Administrator shall, in its absolute
> discretion, determine to be necessary or advisable; and
> 
> (d)  The payment to the Company (or other employer corporation) of all amounts
> which it is required to withhold under federal, state or local law in
> connection with the exercise of the Option, which in the discretion of the
> Administrator, may be in the form of consideration used by the Optionee to pay
> for such shares pursuant to Section 5.3(b); and
> 
> (e)  The lapse of such reasonable period of time following the exercise of the
> Option as the Administrator may establish from time to time for reasons of
> administrative convenience.

Section 5.5 - Rights as Stockholders

     The holders of Options shall not be, nor have any of the rights or
privileges of, stockholders of the Company in respect of any shares purchasable
upon the exercise of any part of an Option unless and until certificates
representing such shares have been issued by the Company to such holders.

Section 5.6 - Transfer Restrictions

     The Administrator, in its absolute discretion, may impose such other
restrictions on the transferability of the shares purchasable upon the exercise
of an Option as it deems appropriate. Any such other restriction shall be set
forth in the respective Stock Option Agreement and may be referred to on the
certificates evidencing such shares.

ARTICLE VI
ADMINISTRATION

Section 6.1 - Committee

     The Compensation Committee of the Board (or another committee or a
subcommittee of the Board assuming the functions of the Administrator under this
Plan) shall serve as the Committee and shall consist of two or more Directors
appointed by and holding office at the pleasure of the Board, provided, however,
that grants to Associates who are considered reporting persons under Section 16
of the Exchange Act are to be administered by a committee or subcommittee
consisting of two or more Directors each of whom satisfies the applicable
requirements of Rule 16b-3. Appointment of Committee members shall be effective
upon acceptance of appointment. Committee members may resign at any time by
delivering written notice to the Board. Vacancies in the Committee may be filled
by the Board.

Section 6.2 - Duties and Powers of Administrator

     It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with its provisions. The Administrator
shall have the power to interpret the Plan and the Options and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under this Plan, except with
respect to matters which under Rule 16b-3 are required to be determined in the
sole discretion of the Committee.

Section 6.3 - Majority Rule

     The Administrator shall act by a majority of its members in office. The
Administrator may act either by vote at a meeting or by a memorandum or other
written instrument signed by a majority of the Administrator.

Section 6.4 - Compensation; Professional Assistance; Good Faith Actions

     Members of the Administrator shall receive such compensation for their
services as members as may be determined by the Board. All expenses and
liabilities incurred by members of the Administrator in connection with the
administration of the Plan shall be borne by the Company. The Administrator may
employ attorneys, Consultants, accountants, appraisers, brokers or other
persons. The Administrator, the Company and its Officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon all Optionees, the
Company and all other interested persons. No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or the Options, and all members of the
Administrator shall be fully protected by the Company in respect to any such
action, determination or interpretation.

Section 6.5 - Delegation of Authority to Grant Awards

     The Committee may, but need not, delegate from time to time some or all of
its authority to grant (and administer the terms of) Options under the Plan to a
committee consisting solely of one or more members of the Committee or
consisting solely of one or more Officers of the Company; provided, however,
that the Committee may not so delegate its authority to grant Options (or
administer the Plan with respect to Options granted) to any individual (i) who
is subject on the date of the grant to the reporting rules under Section 16(a)
of the Exchange Act, (ii) who is an Executive Officer or (iii) who is an
Officer. Any delegation hereunder shall be subject to the restrictions and
limits that the Committee specifies at the time of such delegation of authority
and may be rescinded at any time by the Committee. At all times, any committee
appointed under this Section 6.5 shall serve in such capacity at the pleasure of
the Committee.

ARTICLE VII
OTHER PROVISIONS

Section 7.1 - Transferability of Options

     (a)  No Option or interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that nothing in this Section 7.1 shall
prevent transfers by will or by the applicable laws of descent and distribution,
or permitted transfers pursuant to the Section 7.1(b) hereof.

     (b)  Notwithstanding the foregoing provisions of this Section 7.1, the
Administrator, in its sole discretion, may determine to grant an Option, which,
by its terms or by resolution of the Administrator after its grant, may be
transferred by the Optionee, in writing and with prior written notice to the
Administrator, by (i) gift or contribution, to a "family member" of the Optionee
(as defined under the instructions to use of Form S-8), or (ii) pursuant to a
domestic relations order, provided, that an Option that has been so transferred
shall continue to be subject to all of the terms and conditions as applicable to
the original Optionee, and the transferee shall execute any and all such
documents requested by the Administrator in connection with the transfer,
including without limitation to evidence the transfer and to satisfy any
requirements for an exemption for the transfer under applicable federal and
state securities laws.

Section 7.2 - Amendment, Suspension or Termination of the Plan

     The Plan may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Board. Neither
the amendment, suspension nor termination of the Plan shall, without the consent
of the holder of the Option, impair any rights or obligations under any Option
theretofore granted. No Option may be granted during any period of suspension
nor after termination of the Plan,

Section 7.4 - Effect of Plan Upon Other Option and Compensation Plans

     The adoption of this Plan shall not affect any other compensation or
incentive plans in effect for the Company, any Parent Corporation or any
Subsidiary. Nothing in this Plan shall be construed to limit the right of the
Company, any Parent Corporation or any Subsidiary (a) to establish any other
forms of incentives or compensation for Associates of the Company, any Parent
Corporation or any Subsidiary or (b) to grant or assume options otherwise than
under this Plan in connection with any proper corporate purpose, including, but
not by way of limitation, the grant or assumption of options in connection with
the acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

Section 7.5 - Titles

     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan.

Section 7.6 - Conformity to NYSE Requirements

     The Plan is intended to conform to the extent necessary with all
requirements of the New York Stock Exchange permitting an employee benefit plan
to be adopted without stockholder approval, under the "broad-based" plan
exemption as in effect on the date this Plan was adopted. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and Options
shall be granted and may be exercised, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and Options granted hereunder shall be deemed amended to the extent
necessary to conform to such exception.
_______________

     I hereby certify that the Plan was originally adopted by the Board of
Directors of Sunrise Medical Inc. on February 28, 2000, without obtaining
stockholder approval.

Executed as of _______________, 2000.

 

> > > > > > > __________________________________________
> > > > > > > 
> > > > > > > Steven A. Jaye, Secretary
> > > > > > > 
> > > > > > > _____